Buenos Aires, March 1st, 2017. COMISIÓN NACIONAL DE VALORES BOLSA DE COMERCIO DE BUENOS AIRES Ref. : Relevant Fact . Report on Repurchase of Shares. Dear Sirs, I am writing to you to provide an update in relation with the shares acquired by Pampa Energia S.A. (the “Company”) in the process to repurchase its own shares in accordance with art. 64 of Law 26.831 and the National Securities Commission (“Comisión Nacional de Valores”) regulation that will be destined for the implementation of a Share Compensation Plan approved by the Board of Directors on its meeting held on February 8, 2017. To this regard, I inform that the Company has acquired 8,000 of its own ordinary shares, with a nominal value of AR$1 each, and one vote per share; and 37,000 ADRs (each representative of 25 ordinary shares of the Company) in the amount and at a price per share and ADR that is described below: Date of Acquisition Amount of Shares Price AR$ Total Amount - AR$ Broker Mar-01-17 8,000 28.95 231,600 Allaria Ledesma y Cia S.A. Date of Acquisition Amount of ADRs Price US$ Total Amount - US$ Broker Feb-27-17 22,000 45.75 1,006,500 Allaria Ledesma y Cia S.A. Mar-01-17 15,000 46.733 700,995 Allaria Ledesma y Cia S.A. Sincerely. Gerardo Carlos Paz Head of Market Relations
